Citation Nr: 0811087	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE  ISSUES

1.  Entitlement to service connection for sciatica of the 
left lower extremity.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine and sacroiliitis, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to a separate, compensable evaluation for 
sciatica of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1944.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in which an evaluation greater than 20 
percent for sacroiliac subluxation with right sciatica was 
denied.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in September 2006.  

The veteran's service-connected disability has been described 
as sacroiliac subluxation with right sciatica.  However, the 
medical evidence in this case reflects that the veteran is 
now diagnosed with degenerative disc disease of the 
lumbosacral spine and sacroiliitis.  In addition, sciatica 
has been diagnosed in the left lower extremity, as well as 
the right, and has been found to be the etiological result of 
his service-connected lower back condition.

The criteria currently in effect for evaluation of spine 
disabilities directs that neurological manifestations will be 
evaluated separately and combined to the overall evaluation 
assigned the underlying spine disability.  See Note (1) 
following the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  

The issues have been recharacterized on the front page of 
this decision to accurately reflect the findings represented 
by the medical evidence and the legal criteria as set forth 
in the regulations. 


FINDINGS OF FACT

1.  The veteran is diagnosed with sciatica of the left lower 
extremity that is the result of his service-connected 
degenerative disc disease of the lumbosacral spine and 
sacroiliitis.

2.  The veteran's degenerative disc disease of the 
lumbosacral spine and sacroiliitis is manifested by 
limitation of motion to 30 degrees forward flexion, absent 
ankylosis.

3.  The veteran's service connected sciatica of the right 
lower extremity is productive of moderately severe incomplete 
paralysis absent findings of marked muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sciatica of the 
left lower extremity have been met.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.303, 3.310 (2007).

2.  The criteria for an evaluation of 40 percent, and no 
greater, for the degenerative disc disease of the lumbosacral 
spine and sacroiliitis are met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. Part 4, 
§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Code 5237 (2007).

3.  The criteria for an evaluation of 40 percent, and no 
greater, for sciatica of the right lower extremity have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. Part 4, § 4.1, 4.2, 4.3, 4.7, and 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the favorable action taken concerning the claim 
for service connection for left lower extremity sciatica, 
discussion of whether VA has met its duties of notification 
and assistance is not required, and deciding the appeal at 
this time is not prejudicial to the veteran.

Concerning the claims for increased evaluation for the lower 
back disability and for a separate, compensable evaluation 
for right lower extremity sciatica, the RO provided the 
appellant pre-adjudication notice in May 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  Subsequent 
additional notice concerning the laws regarding degrees of 
disability and effective dates was provided in March 2006.  

However, neither of the notices discussed the criteria for 
increased ratings specific to the veteran's disabilities, 
thus, the duty to notify has not been satisfied with respect 
to VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and require reversal unless VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence.  Moreover, actions by the 
veteran and his representative following the February 2006 
statement of the case show actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.   Moreover, the Board notes that this 
case has previously been remanded for additional VA 
examination.  The veteran exhibits cognitive disabilities and 
is of advanced age.  The Board feels that returning this case 
for additional examination would exact a toll on the veteran 
without providing benefit to him.  As the Board is granting 
the claim for service connection in total, and partially 
granting the claims for increased ratings, any prejudice that 
could result in proceeding with adjudication at this point 
without additional notice or process would, at most, result 
in harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board, 
which he did in September 2006.  

All known and available records relevant to the issue of 
service connection for hypertension have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  In January 2007, the veteran 
indicated he had no further statements to make.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

VA examination conducted in June 2004 show clinical findings 
of mild narrowing of the L4-L5 disc space and partial 
sacralization of the left transverse process of L5.  
Sensation was intact, and reflexes were +2 bilaterally.  
However, the veteran's gait was slow and shuffling, he was 
not able to flex forward fully due to coordination and 
balance problems, and he was observed to exhibit extreme 
inflexibility in both his lower extremities.

In September 2006, the veteran and his representative 
testified that his condition had worsened, and that he 
required a wheelchair to ambulate.

Private medical evidence reflects that the veteran has been 
diagnosed with sciatica in the left lower extremity.  Private 
treatment records show clinical findings of disc degeneration 
at L4-5 and L5-S1 with facet arthritis in 2004.  The 
veteran's private physician proffered a statement in 
September 2006 opining that the sciatica in both lower 
extremities is the etiological result of neurologic 
compression that is, in turn, the result of degenerative disc 
disease in the lumbosacral spine. 

In March 2007 the veteran underwent further VA examination, 
at which time the examiner noted that the veteran was brought 
to the examination on a stretcher.  He could flex his toes 
but could not raise his legs.  Deep tendon reflexes were 
absent at the bilateral knees and ankles.  Further 
neurological examination was not possible due to the 
patient's dementia.  The examiner opined that the veteran's 
chronic pain in the lower back and bilateral lower 
extremities was likely secondary to his degenerative disc 
disease and sacroiliitis.  

The evidence thus presents two opinions finding that the 
veteran's bilateral lower extremity conditions are the result 
of his service-connected lumbosacral spine disability-the 
private physician opining that sciatica is the result of 
neurological compression resulting from the degenerative disc 
disease, and the VA examiner opining that lower extremity 
pain is the result of degenerative disc disease and 
sacroiliitis.  

The veteran is already service connected for right lower 
extremity sciatica.  There are no other opinions or findings 
against a finding that the veteran's left lower extremity 
sciatica is the result of the veteran's service-connected 
lumbosacral spine disability.

Service connection for left lower extremity sciatica is 
warranted.  38 C.F.R. § 3.102.

III.  Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2002). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2006).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3 (2006). If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for recurrent sacro-iliac 
subluxation in a September 1948 rating decision.  The 
disability was evaluated as 10 percent disabling, effective 
in June 1948.  In August 1951 the description of the 
disability was changed to sacro iliac subluxation with right 
sciatica and arthritis of the lower lumbar vertebrae and a 40 
percent evaluation was assigned, effective in June 1951.  In 
a July 1954 rating decision, the description was changed to 
sacro-iliac subluxation with right sciatica and the 
evaluation was reduced to 20 percent, effective in September 
1954.  The 20 percent evaluation has been confirmed and 
continued to the present.

Degenerative Disc Disease of the Lumbosacral Spine and 
Sacroiliitis

The 20 percent evaluation assigned the veteran's degenerative 
disc disease of the lumbosacral spine with sacroiliitis was 
assigned under Diagnostic Code 5237, for lumbosacral strain 
manifested by forward flexion motion greater than 30 percent 
but not greater than 60 percent.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and Injuries of the Spine.  
A higher, 40 percent, evaluation is warranted for limitation 
of forward flexion to 30 degrees or less.  

The medical evidence supports a 40 percent evaluation under 
the General Rating Formula.  VA examination conducted in June 
2004 shows range of lumbosacral spine motion at 50 degrees 
forward flexion, 5 degrees extension, and 10 degrees side 
bending, bilaterally.  However, the examiner further noted 
that the veteran was unable to fully forward flex for fear of 
losing his balance, and that he walked with a slow and 
shuffling gait.  He used a wheelchair for long ambulation.  
In addition, VA treatment records throughout reflect constant 
complaints of lower back pain.  VA examination conducted in 
March 2007 show that the veteran was brought to the 
examination in a stretcher.  While able to flex his toes, he 
was unable to lift his legs, and private medical records show 
he required a wheelchair to ambulate. 

Higher, 50 and 100 percent, evaluations are provided for 
unfavorable ankylosis of the entire thoracolumbar spine and 
of the entire spine, respectively.  However, the 
preponderance of the evidence is against an increased 
evaluation under these criteria.  The medical evidence does 
not show that the veteran's spine is ankylosed in part or in 
total.  Rather, the medical evidence demonstrates that he can 
move his lumbosacral spine, albeit with limitation and pain.

A higher, 60 percent, evaluation could also be warranted for 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician and having a total duration of at least 6 weeks 
during the past 12 months, under Diagnostic Code 5243.  
However, the medical evidence does not demonstrate that any 
physician has prescribed bed rest due to the veteran's 
lumbosacral spine condition.  Accordingly a preponderance of 
the evidence is against an evaluation greater than 40 percent 
under Diagnostic Code 5243.

Separate, Compensable Evaluation for Sciatica of the Right 
Lower Extremity

The veteran's right lower extremity sciatica has been 
service-connected as part of his overall lumbar spine 
disability, as described above.

The criteria direct that objective neurological 
manifestations should be rated separately under the 
appropriate diagnostic code.  See Note (1) following the 
General Rating Formula.

The medical evidence supports a basis for a separate, 40 
percent, evaluation for incomplete paralysis of the sciatic 
nerve that is moderately severe under Diagnostic Code 8520.

VA examination conducted in June 2004 shows findings of 
extreme lower extremity inflexibility.  VA and private 
treatment records show complaints of pain and pain with 
radiation into the lower legs, lower extremity weakness, and 
that the veteran required a wheelchair to ambulate as early 
as 2004.  VA examination conducted in March 2007 reflects 
absent deep tendon reflexes at the knees and ankles and that 
the veteran was not able to life his lower extremities at 
all.

Higher, 60 percent and 80 percent, evaluations, are afforded 
for severe incomplete paralysis of the sciatic nerve 
accompanied by marked atrophy of the muscles and for complete 
paralysis of the sciatic nerve, respectively.  Complete 
paralysis is described as when the foot dangles and drops and 
no active movement is possible in the muscles below the knee 
and flexion of the knee is weakened or (very rarely) lost.  
However, the medical evidence does not show that the veteran 
exhibits marked atrophy of the muscles, or that his right 
lower extremity is characterized by complete paralysis.  And, 
while the examiner stated in March 2007 he was unable to 
conduct further sensory examination, this was due to the 
veteran's cognitive inability rather than to an inability on 
the veteran's part to perform all neurological functions.  
Rather, the medical evidence demonstrates that he could move 
his toes.  Accordingly, the preponderance of the evidence is 
against an evaluation greater than 40 percent for the right 
lower extremity sciatica.

Summary 

In evaluating the veteran's service-connected degenerative 
disc disease of the lumbosacral spine and sacroiliitis, and 
service connected right lower extremity sciatica, the Board 
considered the disabling effects of pain, weakness, and 
incoordination as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain and limited 
motion and examiner's observations of pain and painful 
motion, with incoordination and weakness were considered in 
the level of impairment and loss of function attributed to 
his lower spine degenerative disc disease and his right lower 
extremity sciatica.  

The veteran contends that his service connected lumbosacral 
spine and right lower extremity sciatica disabilities are 
worse than evaluated.  The veteran is competent to report his 
symptoms and complaints.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, he is not competent to offer a 
medical opinion as to extent of his disabilities as there is 
no evidence of record that he has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board has considered whether "staged ratings" may be 
assigned in the present case.  However, the medical evidence 
shows that a 40 percent evaluation is warranted for the 
service-connected degenerative disc disease of the 
lumbosacral spine with sacroiliitis, and a separate, 
compensable 40 percent evaluation is warranted for the right 
lower extremity sciatica throughout the entire period of time 
the claim has been pending.  

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

Service connection for left lower extremity sciatica is 
granted.

An evaluation of 40 percent, and no greater, is granted for 
degenerative disc disease of the lumbosacral spine with 
sacroiliitis, subject to the laws and regulations governing 
the award of monetary benefits.

And evaluation of 40 percent, and no greater, is granted for 
incomplete paralysis of the right lower sciatic nerve, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


